Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Applicants’ foreign language patent documents 5 and 6 have not been considered since they have not been submitted with a concise explanation as required for foreign language documents. Applicants are reminded that the date of submission of any corrected IDS for purposes of the timing requirements of MPEP 609.04(b) is that of the corrected IDS.
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 26 is unclear since it recites a “method” but does not recite what the method encompasses.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Guntherbeg et al. (US 5760134).
Patentees disclose a composition containing  1-50% of a thermoplastic “B” which may be SAN having a molecular weight of 40,000-200,000, an amount of styrene of 60-85%, 15-40% acrylonitrile (abstract; column 5, lines 8-35). Note also the presence of 1-70% of a block copolymer “C” which may have applicants tapered and coupled structures (abstract; column 6, lines 8-38) and which may have applicants amounts of butadiene and styrene (column 6, lines 44-56). Regarding claim 20, note Table 1 disclosing a block copolymer with 3 B/S blocks and that the amount of styrene as well as butadiene is somewhat higher in each block than claim 20 permits. Nonetheless the reference discloses that as many as 10 mixed blocks may be present at column 6, lines 48-50 and use of for instance 6 blocks rather than 3 as in the example would result in half as much styrene and butadiene per mixed block, within the claimed range. Although 2 blocks of styrene are shown to be terminal in claim 21, two consecutive blocks of styrene are indistinguishable from 1 and the material of Table 1 would therefore read on applicants material of claim 21 (in a form having a molecular weight below 150,000 as required by the claims and within the range of the reference) as long as coupling (as taught by the reference in some embodiments) were used to produce the material of Table 1. Note melt blending at column 11, lines 64-67 to form films as in claims 23-26 such as can be used to form furniture such as can be used for households (column 9, lines 52-57).Regarding applicants limitation that the components A, B and C sum to 100% it is assumed that A, B and C sum to 100% but that the basis is A, B and C since the alternative interpretation that they are 100% of the composition is in contradiction to the term “comprising” in line 1 of claim 14 as such an interpretation is equivalent to a composition “consisting of”, not comprising. While the reference doesn’t particularly .

Claims 14-17, 19 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2017/0058117).
           The reference discloses a composition containing a block copolymer “a” containing 60-80% of vinyl aromatic monomer and 20-40% diene and consisting a copolymer “b” containing 60-90% vinyl aromatic and 20-40% unsaturated nitrile in which the ratio of a/b is 1/99 to 65/35 (document claim 9). Note paragraphs 53 and 55 where the block copolymer may be tapered. Note paragraph 94 for applicants amounts of vinyl aromatic monomer in component “b” (as in applicants “A”). Note paragraph 105 for 20-40% diene in the block copolymer component. Note paragraph 98 for molecular weights of 30,000 -300,000 for the “b” component of the reference. Note paragraph 123 where 14 parts butadiene and 10 parts of styrene may be added such as would result in an amount of 14/10=1.4 parts butadiene as in claim 22. Note melt blending and molding as in claim 23 and 24 at paragraph 191. Note home appliance manufacture as in claim 26 at paragraph 223. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 21-34 of copending Application No. 17047419 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because While the reference claims don’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference claims would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
9-15-21

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765